DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Colin Dolese on 05 January 2021.

In the Claims
Claims 1-20 are allowed.
Claim 16 is amended.

Claim 16, on page 10, at line 1 of the claim, is amended as follows: add “non-transitory” before “computer” so that the line reads:
--16. (Currently Amended) A non-transitory computer readable medium configured to store--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Claim 1
The prior art of record neither anticipates nor fairly and reasonably teach a method comprising: inter alia: receiving, from a client device, a request to search for attorneys from a plurality of attorneys associated with stored information describing claims previously litigated by the plurality of attorneys; identifying one or more candidate attorneys from the plurality of attorneys based on the search request; for each candidate attorney from the one or more candidate attorneys: extracting features for a claim litigated by the candidate attorney from the stored information; determining a pseudo-actual litigation cost for the claim based on the extracted features, the pseudo-actual litigation cost for the claim approximating an actual litigation cost for the claim, initializing an opposing attorney claim score for an opposing attorney who opposed the candidate attorney when litigating the claim; determining a first candidate attorney claim score for the candidate attorney indicating a performance of the attorney in litigating the claim relative to the opposing attorney, the candidate attorney claim score based on determined by: determining an estimated litigation cost for a typical litigation of the claim based on the extracted features, and the opposing attorney claim score; and computing the candidate attorney claim score based on a difference between the pseudo-actual litigation cost and the estimated litigation cost; while the candidate attorney claim score and the opposing attorney claim score have not converged: recalculating the opposing attorney claim score based on the candidate attorney claim score; recalculating the candidate attorney claim score based on the recalculated opposing attorney claim score; and recalculating the opposing attorney claim score based on the recalculated candidate attorney claim score; responsive to determining that the candidate attorney claim score and the opposing attorney claim score have converged, assigning the candidate attorney claim score to the candidate attorney; generating a search result including the one or more identified attorneys ordered by the claim score assigned to each identified attorney, the search result interface including an indication for each candidate attorney of how the assigned claim score would impact a cost of a future litigation if litigated by the candidate attorney and; providing the search result interface for display on the client device in response to the request.

The most closely applicable prior art of record is Magrath et al. (US 20150371348).  Magrath neither anticipates or fairly and reasonable teaches a method comprising: inter alia: receiving, from a client device, a request to search for attorneys from a plurality of attorneys associated with stored information describing claims previously litigated by the plurality of attorneys; identifying one or more candidate attorneys from the plurality of attorneys based on the search request; for each candidate attorney from the one or more candidate attorneys: extracting features for a claim litigated by the candidate attorney from the stored information; determining a pseudo-actual litigation cost for the claim based on the extracted features, the pseudo-actual litigation cost for the claim approximating an actual litigation cost for the claim, initializing an opposing attorney claim score for an opposing attorney who opposed the candidate attorney when litigating the claim; determining a first candidate attorney claim score for the candidate attorney indicating a performance of the attorney in litigating the claim relative to the opposing attorney, the candidate attorney claim score based on determined by: determining an estimated litigation cost for a typical litigation of the claim based on the extracted features, and the opposing attorney claim score; and computing the candidate attorney claim score based on a difference between the pseudo-actual litigation cost and the estimated litigation cost; while the candidate attorney claim score and the opposing attorney claim score have not converged: recalculating the opposing attorney claim score based on the candidate attorney claim score; recalculating the candidate attorney claim score based on the recalculated opposing attorney claim score; and recalculating the opposing attorney claim score based on the recalculated candidate attorney claim score; responsive to determining that the candidate attorney claim score and the opposing attorney claim score have converged, assigning the candidate attorney claim score to the candidate attorney; generating a search result including the one or more identified attorneys ordered by the claim score assigned to each identified attorney, the search result interface including an indication for each candidate attorney of how the assigned claim score would impact a cost of a future litigation if litigated by the candidate attorney and; providing the search result interface for display on the client device in response to the request.

Magrath teaches a system for quantitatively make comparisons between law firms and attorneys working on similar matters in the same or similar jurisdictions (abstract).  The system calculates a score for a legal team’s overall effectiveness in resolving a matter (abstract).

Colley, W.N., “Colley’s Bias Free College Football Ranking Method: The Colley Matrix Explained,” Princeton University, April 5, 2003, pp.1-23 (hereinafter “Colley” – cited in the OA of 9/25/2020) neither anticipates or fairly and reasonable teaches a method comprising: inter alia: receiving, from a client device, a request to search for attorneys from a plurality of attorneys associated with stored information describing claims previously litigated by the plurality of attorneys; identifying one or more candidate attorneys from the plurality of attorneys based on the search request; for each candidate attorney from the one or more candidate attorneys: extracting features for a claim litigated by the candidate attorney from the stored information; determining a pseudo-actual litigation cost for the claim based on the extracted features, the pseudo-actual litigation cost for the claim approximating an actual litigation cost for the claim, initializing an opposing attorney claim score for an opposing attorney who opposed the candidate attorney when litigating the claim; determining a first candidate attorney claim score for the candidate attorney indicating a performance of the attorney in litigating the claim relative to the opposing attorney, the candidate attorney claim score based on determined by: determining an estimated litigation cost for a typical litigation of the claim based on the extracted features, and the opposing attorney claim score; and computing the candidate attorney claim score based on a difference between the pseudo-actual litigation cost and the estimated litigation cost; while the candidate attorney claim score and the opposing attorney claim score have not converged: recalculating the opposing attorney claim score based on the candidate attorney claim score; recalculating the candidate attorney claim score based on the recalculated opposing attorney claim score; and recalculating the opposing attorney claim score based on the recalculated candidate attorney claim score; responsive to determining that the candidate attorney claim score and the opposing attorney claim score have converged, assigning the candidate attorney claim score to the candidate attorney; generating a search result including the one or more identified attorneys ordered by the claim score assigned to each identified attorney, the search result interface including an indication for each candidate attorney of how the assigned claim score would impact a cost of a future litigation if litigated by the candidate attorney and; providing the search result interface for display on the client device in response to the request.

Colley discloses iteratively ranking football teams (abstract).  Colley discloses a scheme that ranks opposing parties and adjusts for the strength of the other parties (abstract).

Claim 11 is a system claim similar to the method of claim 1 and is allowed on the same basis as claim 1.  Claim 16 is a computer readable medium claim similar to the method of claim 1 and is allowed on the same basis as claim 1.

Examiner notes that the rejections under 35 USC 112 are overcome based on Applicant’s amendments and Remarks.

The claims are considered to be patentable subject matter under 35 USC §101 as a practical application of the abstract idea, in that the score results are used to provide an indication of how the scores would impact a cost of future litigation if litigated by the candidate attorney.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wahlbin et al. (US 20040103005) which estimates monetary damages related to an accident.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday: 8-3:30 ET and Friday 8-12 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 5712707778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/
Primary Examiner, Art Unit 3689